 FORMCO, INC.Formco, Inc. and International Union, United Auto-mobile, Aerospace & Agricultural ImplementWorkers of America, UAW, Petitioner. Case 9-RC-1 1825October 19, 1977DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on April 29, 1977,' and the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theEmployer's exceptions and hereby adopts the Re-gional Director's findings and recommendations onlyto the extent consistent herewith.The Regional Director in his report of July 15,1977, found no merit in the Employer's objections toconduct affecting the results of the election andrecommended that they be overruled and that thePetitioner be certified. The Employer filed timelyexceptions to the Regional Director's report. Becausewe find merit in the Employer's Objection 1, we shallset the election aside and order that a new one beconducted.The Employer's Objection I alleges that the"employees were unduly influenced to cause theresults of the representation election." In support ofthis objection, the Employer submitted a letterPetitioner distributed to all employees which wassigned by Ivory Howard, one of the Petitioner'sbusiness representatives. That letter, dated March II,1977, stated in part:As you know by now, Management was foundguilty of engaging in unfair labor practices andwas ordered to post a 60-Day Notice.The Regional Director's investigation disclosedthat on March 4, 1977, the Acting Regional Directorfor Region 9 had issued a complaint and notice ofhearing in Case 9-CA-10981 alleging that the] The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election approved by the Regional Director on January 6.1977 (the Regional Director inadvertently misstated this date in his report).The tally was 53 for, and 25 against, the Petitioner: there were 10 challengedballots, an insufficient number to affect the results.2 we are administratively advised that the parties executed thesettlement agreement on February 7, 1977.3 The Regional Director additionally concluded that the objection wasmerely conclusionary and lacked the specificity required by Board rules. Henonetheless proceeded to investigate the objection and found it substantive-ly lacking in merit. Under these circumstances, and because the Employer233 NLRB No. 5Employer violated Section 8(a)(l) of the Act. OnMarch 17, 1977, 6 days after the Petitioner's letter,the Regional Director approved a settlement agree-ment between the parties.2The settlement agreementcontained a nonadmission clause.The Regional Director found that although thePetitioner's letter was inaccurate insofar as it assertedthat a finding had been made in the unfair laborpractice case and that an order had issued requiringthe posting of a notice, it did not rise to the type ofdeceptive campaign practices involving the Boardand its processes which would warrant setting theelection aside under the principles set forth inShopping Kart Food Market, Inc., 228 NLRB 1311(1977). He therefore concluded that the Employer'sObjection I is without merit and recommended thatit be overruled.3The Regional Director has apparently miscon-strued Shopping Kart Food Market, Inc., as overrulingprevious cases4in which we held that any substantialmischaracterization or misuse of a Board documentfor partisan election purposes is a serious misrepre-sentation warranting setting an election aside. Shop-ping Kart did not change Board law with regard toimproper use of the Board and its processes forelection campaign purposes. As enunciated in theShopping Kart decision: 5[W]e decide today that we will no longer setelections aside on the basis of misleading cam-paign statements. However, Board interventionwill continue to occur in instances where a partyhas engaged in such deceptive campaign practicesas improperly involving the Board and itsprocesses, or the use of forged documents whichrender the voters unable to recognize the propa-ganda for what it is. While the former standardrepresents no change in Board law, [Emphasissupplied] by our adoption of the latter we chooseto revert to our earlier policy of setting an electionaside not on the basis of the substance of therepresentation, but the deceptive manner in whichit was made.It is that unchanged law, rather than Shopping Kart,which is controlling here.The Petitioner herein has stated that the Employer"was found guilty of engaging in unfair laborsubmitted specific evidence in support of its objection, we do not find theRegional Director's conclusion that the objection should be overruled forfailure to comport with Board rules an adequate basis for overruling theobjection.4 The Regional Director cited Jobbers Warehouse Service, Inc.. 210NLRB 1038(1974).5 Member Murphy separately concurred in the view expressed by themajority with regard to this issue. Chairman Fanning and Member Jenkins,while dissenting in the Shopping Karl decision, expressed no disagreementwith the majority position that Board intervention would continue to occurin instances where a party improperly involved the Board and its processes.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices." Only the Board can make such a finding.Here, no such finding had been made. Indeed, themerits of the unfair labor practice allegations werenot litigated, as the parties on February 7, 1977,entered into a settlement agreement. That agreement,as stated, contained a nonadmission clause. There-fore, the Petitioner's statement that the Employerwas found guilty of unfair labor practices is clearly amisstatement of what actually occurred.This Board has been consistent in jealouslyguarding against any intrusion or abuse of itsprocesses for partisan election purposes. We havefound not only physical alteration of Board docu-ments,6but also substantial mischaracterization ormisuse of such documents,7to have the potential ofplacing the Board's neutrality in question during thecritical preelection campaign period. A mischaracter-ization of the legal effects of a settlement agreementsimilar to that present herein existed in Dubie-ClarkCo., Inc., supra. In that case a leaflet stating that "theNational Labor Relations Board has found thatDubie-Clark has violated your rights under the law"was distributed by the union 3 days prior to anelection when, in fact, an informal settlementagreement containing a nonadmission clause hadbeen entered into by the parties. In setting theelection aside, we expressed concern both that themischaracterization might place the Board's neutrali-ty in question, and that allowing the misrepresenta-tion of settlement agreements for partisan electionpurposes might discourage parties from voluntarilyentering into such settlements. We deem that casedispositive as to the objectionable nature of Petition-er's statement.It could perhaps be argued that the Employer hadample time to respond. Petitioner's misstatementhere occurred on March 11, 1977, and the electionwas held some 7 weeks later, on April 29, 1977.However, we find the fact that there may have beentime to respond is not a valid consideration with6 Allied Electric Products, Inc., 109 NLRB 1270(1954); Mallory CapacitorCompany, a Division of P. R. Mallory & Co., Inc., 161 NLRB 1510 (1966);Rebmar, Inc., 173 NLRB 1434 (1968); Thiokol Chemical Corporation, Hall-Way Plant, 202 NLRB 434 (1973); J. Ray McDermott & Co., Inc., 215 NLRB570 (1974).respect to the conduct here involved. The Petitioner'smisstatements were reasonably calculated to misleademployees into believing that the Board had judgedthe Employer to have committed unfair laborpractices whereas, in truth, such practices were neverproven. The impact of the Petitioner's message uponthe freedom of choice of the voter is not amenable tocredible or effective response by the Employer.Employees may well view any response by theEmployer as an attempt to extricate itself from thedamaging effects of an adverse finding by the Boardby seeking to mislead them. As we stated in ThiokolChemical Corporation, supra, a case in which anemployer had reprinted an outdated Board docu-ment, "A Layman's Guide to Basic Law Under theNational Labor Relations Act" (1962 edition), tomisstate the presently existing law as to the rights ofeconomic strikers:We think the [dissenter's I reliance on the Union's"opportunity to correct" the misrepresentation ismisplaced. It is questionable whether any partisanin a campaign can credibly and effectively correcta misstatement, buttressed by official documents,about the legal principles applied by the publicagency administering the statute. In any event, wedeem it more salutary not to attempt any suchevaluation.Our concern is with the protection of the integrityof our own processes, lest any voter be left with theimpression that this Board is biased in favor of anyparty in an election. We are unwilling to condoneany campaign statement which even implies suchbias. Accordingly, Objection I is hereby sustained,and we shall set the election aside and direct that anew one be conducted.[Direction of Second Election and Excelsior foot-note omitted from publication.]7 Dubie-Clark Co., Incorporated, 209 NLRB 217 (1974); Natter Manufac-turing Corporation, 210 NLRB 118 (1974); Jobbers Warehouse Service, Inc.,supra.62